     Case 1:18-cv-11505-ER-BCM Document 107 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           4/6/2021
DAN GIURCA,
             Plaintiff,
                                                     18-CV-11505 (ER) (BCM)
      -against-
                                                     ORDER
MONTEFIORE HEALTH SYSTEM, INC., et
al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the April 6, 2021 pre-motion conference, it

hereby ORDERED that:

      1. Rule 60(b)(3) Motion. No later than May 3, 2021, plaintiff may file a motion
         pursuant to Fed. R. Civ. P. 60(b), seeking relief from the stipulated dismissal of this
         action. Plaintiff having represented that the motion will be based on subsection (3),
         which permits the Court to grant relief based on "fraud . . . misrepresentation, or
         misconduct by an opposing party," the Court expects plaintiff's moving papers to
         focus on matters relevant to that standard.

      2. Rule 11 Motion. If defendants elect to seek sanctions pursuant to Fed. R. Civ. P. 11
         with respect to plaintiff's Rule 60(b)(3) motion, they shall serve their moving papers
         no later than May 24, 2021. Pursuant to Rule 11(c)(2), a Rule 11 motion may not be
         filed or presented to the Court if the challenged paper, claim, or contention is
         withdrawn or corrected within 21 days after the motion is served. However, for
         scheduling purposes, defendants shall file a status letter no later than May 24, 2021,
         advising the Court (without further detail) as to whether and when they served a Rule
         11 motion.

      3. Briefing Schedule Without Rule 11 Motion. If defendants elect not to serve a Rule 11
         motion, their papers in opposition to plaintiff's Rule 60(b)(3) motion shall be filed no
         later than June 1, 2021, and plaintiff's optional reply papers shall be filed no later
         than June 15, 2021.

      4. Briefing Schedule With Rule 11 Motion. If defendants elect to serve a Rule 11
         motion, and if plaintiff does not withdraw or correct the challenged paper, claim, or
         contention within the 21-day "safe harbor," defendants shall file their papers in
         opposition to plaintiff's Rule 60(b)(3) motion, as well as their own Rule 11 motion,
         no later than June 21, 2021. Plaintiff's optional reply papers in support of his Rule
         60(b)(3) motion, as well as his papers in opposition to defendants' Rule 11 motion,
         shall be filed no later than July 6, 2021. Defendants' optional reply papers in further
         support of their Rule 11 motion shall be filed no later than July 19, 2021.
     Case 1:18-cv-11505-ER-BCM Document 107 Filed 04/06/21 Page 2 of 2




      5. Page Limits Etc. The parties' principal briefs (moving and opposition) shall be limited
         to 15 pages, exclusive of tables of contents and tables of authorities. Reply briefs
         shall be limited to 10 pages. All text must be in 12-point type or larger, including
         footnotes. In all other respects, the parties' briefs and other motion papers must
         conform to Local Civil Rules 7.1 and 11.1.

Dated: New York, New York
       April 6, 2021                       SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                              2
